Citation Nr: 1744409	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-40 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disability, diagnosed as Chronic Obstructive Pulmonary Disease (COPD) and pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1960 to January 1981, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's COPD and pulmonary fibrosis had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for COPD and pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for COPD and pulmonary fibrosis is warranted.  The Veteran has a current diagnosis of COPD and pulmonary fibrosis.  See July 2014 VA Examination Report at 1.  He reports that he worked as a packing and crating specialist for almost ten years, and as such he was exposed to fine particulates and hazardous materials, including dust, exhaust from trucks and forklifts, sawdust, jet fuel and various types of packing materials. See July 2012 Correspondence.  He reports that he was an Instafoam operator, and thus was exposed to aerosolized polyurethane foam.  See July 2012 Correspondence.  His service personal records corroborate the Veterans' reports, showing that he worked in the material supply specialty for a number of years.  His service treatment records confirm that the materials to which he was exposed where hazardous because he underwent occupational health physical examinations in service that included a chest x-ray and pulmonary function testing.  See November 1974 Chest X-ray Radiographic Report; see also January 1977 Occupational Health Physical Examination Report, Chest X-ray Radiographic Report and Pulmonary Function Test Report.  Also of record is a Material Safety Data Sheet from InstaFoam Products Company noting that the Instafoam product is irritating to eyes, skin and respiratory tract, and exposure may cause coughing, wheezing and shortness of breath.  See Material Safety Data Sheet received October 2015.  The data sheet notes that the product should be used only in well-ventilated areas.  Thus, the first two elements of service connection, a current disability and in-service injury or disease, have been established.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The issue in this case is whether the Veteran's current COPD and pulmonary fibrosis are due to his exposure to toxins in service.  The evidence of record is at least in equipoise on this issue.  The Veteran competently and credibly reported that his shortness of breath began during service in 1974, many years prior to his discharge, and that the symptom was alleviated with less exposure to dust.  See July 2014 VA Examination Report.   See Layno v. Brown, 6 Vet. App. 465 (1994).  Even though the Veteran did not report respiratory symptoms during his retirement examination, his post-service medical records show that he was diagnosed with interstitial lung disease in 1984, only three years after his separation from service, and that he reported having increased shortness of breath at that time.  See May 1984 Pulmonary Medical Record.  His 1984 and 1985 chest x-rays showed scattered old calcified granulomata with interstitial markings.  See May 1984 Pulmonary Medical Record; see also June 1985 Chest X-ray Radiographical Report.  Although the Veteran reported having post-service occupational exposure to hazardous materials, he reported that his occupational exposure began after his diagnosis of interstitial lung disease.  See July 2012 Correspondence; see also October 2015 Written Statement.  His medical records show that this diagnosis was made during his medical evaluation for civilian employment.  See May 1984 Pulmonary Medical Record.

Additionally, the Veteran's treating physician opined that the Veteran's COPD and pulmonary fibrosis are due at least in part to his exposure to hazardous materials in service.  See June 2012 Letter Opinion.  Dr. C. Joseph stated that the Veteran had been followed for COPD and pulmonary fibrosis, and is having increased shortness of breath on exertion.  She opined that his conditions are related to multiple factors, including occupational exposures while in the military and his post-service employment.  See June 2012 and September 2015 Opinion Letters.  She noted that his exposure to hazardous materials in the military, including dust, fumes and packaging with foam materials, without the use of proper respirator equipment, was a contributing factor to his current respiratory disorders.  See id.  The Board finds the doctor's opinion highly probative as contains clear conclusions with supporting data and is based on the physician's knowledge of the Veteran' medical history as his treating provider.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, all three elements necessary to establish service connection have been met.  See 38 C.F.R. § 3.303.  

The Board notes that the July 2014 VA examiner opined that the Veteran's COPD and pulmonary fibrosis were less likely related to service because there is no record of chronic respiratory complaints in service and that his current shortness of breath with activity were more likely a result of his history of tobacco use, occupational dust exposure and possible cardiac issues.  However, the Board affords this opinion little probative value as the examiner did not acknowledge or discuss the Veteran's 1984 diagnosis of interstitial lung disease or the July 1985 findings of old calcified granulomata.  

Furthermore, the Board finds that the provisions of 38 C.F.R. § 3.300 do not preclude service connection for COPD or pulmonary fibrosis in this case.  Section 3.300(a) states that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.   Nevertheless,  38 C.F.R. § 3.300(b)(1) states that service connection will not be prohibited under the section if the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service.  38 C.F.R. § 3.300(b)(1).  Here, the evidence shows that the Veteran's tobacco use was one of the factors leading to his current COPD and pulmonary fibrosis; however, as noted above, the Veteran's exposure to hazardous chemicals was a concurrent cause of his COPD and pulmonary fibrosis and the evidence shows that these conditions became manifest during service.  Thus, service connection is not precluded under 38 C.F.R. § 3.300.


ORDER

Service connection for COPD and pulmonary fibrosis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


